Exhibit 10.1




GUARDANT HEALTH, INC.
2018 INCENTIVE AWARD PLAN

PERFORMANCE-BASED RESTRICTED STOCK UNIT GRANT NOTICE (FOUNDERS)
Guardant Health, Inc., a Delaware corporation (the “Company”), has granted to
the participant listed below (“Participant”) the performance-based Restricted
Stock Units (the “PSUs”) described in this Performance-Based Restricted Stock
Unit Grant Notice (Founders) (this “Grant Notice”), subject to the terms and
conditions of the 2018 Incentive Award Plan (as amended from time to time, the
“Plan”), the Performance-Based Restricted Stock Unit Agreement attached as
Exhibit A, the Vesting Schedule attached as Exhibit B, the Transferability
Schedule attached as Exhibit C, and the Release attached as Exhibit D (Exhibits
A, B, C, and D, collectively, the “Agreement”), all of which are incorporated
into this Grant Notice by reference. Capitalized terms not specifically defined
in this Grant Notice or the Agreement have the meanings given to them in the
Plan.
Participant:
[Helmy Eltoukhy / AmirAli Talasaz]
Grant Date:
May 26, 2020
Expiration Date:
May 26, 2027
Baseline Price:
$89.04 per Share
Number of PSUs:
1,695,574
Vesting Schedule:
Exhibit B

By accepting (whether in writing, electronically or otherwise) the PSUs,
Participant agrees to be bound by the terms of this Grant Notice, the Plan and
the Agreement. Participant has reviewed the Plan, this Grant Notice and the
Agreement in their entirety, has had an opportunity to obtain the advice of
counsel prior to executing this Grant Notice and fully understands all
provisions of the Plan, this Grant Notice and the Agreement. Subject to the
terms of this Grant Notice and the Agreement, Participant hereby agrees to
accept as binding, conclusive and final all decisions or interpretations of the
Administrator upon any questions arising under the Plan, this Grant Notice or
the Agreement.
GUARDANT HEALTH, INC.
 
PARTICIPANT
 
 
By:
 
 
 
Name:
Ian Clark
 
[Helmy Eltoukhy / AmirAli Talasaz]
Title:
Lead Independent Director, Board of Directors
 
 







--------------------------------------------------------------------------------





EXHIBIT A
PERFORMANCE-BASED RESTRICTED STOCK UNIT AGREEMENT
Capitalized terms not specifically defined in this Performance-Based Restricted
Stock Unit Agreement have the meanings specified in the Grant Notice or the
exhibits to the Grant Notice or, if not defined in the Grant Notice and its
exhibits, in the Plan.
ARTICLE I.
GENERAL
1.1    Award of PSUs. The Company has granted the PSUs to Participant effective
as of the Grant Date set forth in the Grant Notice (the “Grant Date”). Each PSU
represents the right to receive one Share as set forth in this Agreement.
Participant will have no right to the distribution of any Shares until the time
(if ever) the PSUs have vested.
1.2    Incorporation of Terms of Plan. The PSUs are subject to the terms and
conditions set forth in the Grant Notice, this Agreement and the Plan, which is
incorporated herein by reference.
1.3    Unsecured Promise. The PSUs will at all times prior to settlement
represent an unsecured Company obligation payable only from the Company’s
general assets.
1.4    Definitions.
(a)    “Assumed” means that, with respect to the PSUs, an Assumption has
occurred in connection with a Change in Control.
(b)    “Cause” means the occurrence of any one or more of the following events
unless, to the extent capable of correction, Participant fully corrects the
circumstances constituting Cause within 30 days after receipt of written notice
thereof:
(i)    Participant’s willful failure to substantially perform his lawful and
reasonable duties with the Company (other than any such failure resulting from
Participant’s incapacity due to physical or mental illness or any such actual or
anticipated failure after his or her issuance of a notice of termination for
Good Reason), after a written demand for performance is delivered to Participant
by the Board, which demand specifically identifies the manner in which the Board
believes that Participant has not performed his duties, but in all cases
excluding conduct or activities undertaken in good faith by Participant in the
ordinary course of Participant performing his duties;
(ii)    Participant’s commission of an act of fraud or material dishonesty, in
either case, that could result in material reputational, material economic or
material financial injury to the Company;
(iii)    Participant’s material misappropriation or material embezzlement of the
property of the Company or any of its affiliates;
(iv)    Participant’s commission of, including any entry by Participant of a
guilty or no contest plea to, a felony (other than a traffic violation) or other
crime involving moral turpitude;
(v)    Participant’s willful misconduct or gross negligence with respect to any
material aspect of the Company’s business or a material breach by Participant of
his fiduciary duty to the


A-1

--------------------------------------------------------------------------------




Company, which willful misconduct, gross negligence or material breach has a
material and demonstrable adverse effect on the Company;
(vi)    Participant’s material breach of Participant’s obligations under a
material written agreement between the Company and Participant (including this
Agreement) or of the Company’s Business Code of Conduct and Ethics or any other
material written Company policy (but in all cases, only if such code or policy
was provided to Participant (which includes making such code or policy available
on the Company’s website or intranet site following electronic notice to
Participant that includes a link to such code or policy) a reasonable period in
advance of the act constituting the alleged material breach).
(c)    “Disability” means a permanent and total disability under Code Section
22(e)(3).
(d)    “Good Reason” means the occurrence of any one or more of the following
events without Participant’s prior written consent, unless the Company fully
corrects the circumstances constituting Good Reason (provided such circumstances
are capable of correction) as provided below:
(i)    a material diminution in Participant’s position (including status,
offices, titles and reporting requirements), authority, duties or
responsibilities, including (without limitation) Participant’s ceasing to be
[Chief Executive Officer /President and Chief Operating Officer] of a public
company following the occurrence of a Change in Control, but excluding for this
purpose any isolated, insubstantial or inadvertent actions not taken in bad
faith and which are remedied by the Company promptly after receipt of notice
thereof given by Participant;
(ii)    a change in the geographic location at which Participant performs his
principal duties for the Company to a new location that is more than 30 miles
from the location at which Participant performs his principal duties for the
Company as of the Grant Date; or
(iii)    the Company’s material breach of a material written agreement between
the Company and Participant (including this Agreement).
Notwithstanding the foregoing, Participant will not be deemed to have resigned
for Good Reason unless (1) Participant provides the Company with written notice
setting forth in reasonable detail the facts and circumstances claimed by
Participant to constitute Good Reason within 90 days after the date of the
occurrence of any event that Participant knows or should reasonably have known
to constitute Good Reason, (2) the Company fails to cure such acts or omissions
within 30 days following its receipt of such notice, and (3) the effective date
of Participant’s termination for Good Reason occurs no later than 60 days after
the expiration of the Company’s cure period.
(e)    “Qualifying Termination” means a termination of Participant’s employment
either by the Company without Cause or by Participant for Good Reason.
ARTICLE II.
VESTING; FORFEITURE AND SETTLEMENT
2.1    General Vesting; Forfeiture.
(a)    The PSUs will vest based on the achievement of Price Per Share Goals as
defined in and as set forth in Exhibit B, subject to Participant’s continued
employment with the Company or its Affiliates through the applicable Vesting
Date(s) (as defined in Exhibit B), except to the extent specifically provided in
Sections 2.2 and 2.3 below.


A-2

--------------------------------------------------------------------------------




(b)    In no event will Participant vest in more than 100% of the total PSUs
granted under this Award (as adjusted for stock dividends, etc.).
(c)    Notwithstanding anything to the contrary contained herein, all PSUs that
have not become vested prior to or on the Expiration Date automatically will be
forfeited and terminated as of the Expiration Date without consideration
therefor.
2.2    Change in Control. If (i) a Change in Control occurs during the
Performance Period, (ii) Participant remains in continued employment until at
least immediately prior to the Change in Control or Participant previously
experienced a termination of employment due to his Qualifying Termination or
Disability, and (iii) some or all PSUs remain outstanding as of immediately
prior to such Change in Control, then the treatment of the PSUs shall be
determined as set forth below based on (x) the CIC Price (as defined in Exhibit
B) and (y) whether the PSUs are Assumed.
(a)    If the CIC Price is less than the first Price Per Share Goal (as set
forth on Exhibit B), but is greater than the Baseline Price, then one-third of
the total number of PSUs originally granted (as such number may be adjusted for
stock dividends, etc.) shall vest as of immediately prior to the closing of such
Change in Control. Notwithstanding the generality of the foregoing, in the event
that the first Price Per Share Goal was achieved prior to the Change in Control,
no additional PSUs shall become vested pursuant to the preceding sentence but,
for the avoidance of doubt, additional PSUs may become vested pursuant to the
other provisions of this Agreement.
(b)    If a Price Per Share Goal is achieved based on the CIC Price, then the
PSUs that are eligible to vest as a result of achieving such Price Per Share
Goal shall vest as of immediately prior to the closing of such Change in
Control. In addition, if the CIC Price falls between two Price Per Share Goals,
then an additional number of PSUs shall vest immediately prior to the closing of
such Change in Control equal to a number of PSUs as set forth in the following
table:
CIC Price per Share
Number of Additional PSUs that Vest
≥ $120 per Share but < $135 per Share
50% of the Second Tranche PSUs
(as defined on Exhibit B)
≥ $135 per Share but < $150 per Share
100% of the Second Tranche PSUs
≥ $150 per Share but < $175 per Share
50% of the Third Tranche PSUs
(as defined on Exhibit B)
≥ $175 per Share
100% of the Third Tranche PSUs

Notwithstanding the generality of the foregoing, in the event that (i) the first
Price Per Share Goal was achieved prior to the Change in Control or the PSUs
that are eligible to vest as a result of achieving such Price Per Share Goal
previously became vested pursuant to Section 2.2(a), no additional PSUs shall
become vested pursuant to the first sentence of this Section 2.2(b) with respect
to such particular Price Per Share Goal; (ii) the second or third Price Per
Share Goal was achieved prior to the Change in Control, no additional PSUs shall
become vested pursuant to the first sentence of this Section 2.2(b) with respect
to such Price Per Share Goal; and (iii) for clarity, to the extent that any
portion of the Second Tranche PSUs or the Third Tranche PSUs remains outstanding
and unvested following the accelerated vesting described in the second sentence
of this Section 2.2(b), (i.e., because only a portion of the tranche becomes
vested in connection with the Change in Control), such PSUs shall remain
eligible to vest following the Change in Control if such PSUs are Assumed as set
forth in Section 2.2(c).


A-3

--------------------------------------------------------------------------------




(c)    If, following the application of Sections 2.2(a) and 2.2(b), any PSUs
remain outstanding and unvested after the Change in Control occurs and such PSUs
are Assumed, then (i) the number of and kind of shares subject to the PSUs shall
be adjusted as determined by the Administrator in its sole discretion in order
to preserve the material economic and other material rights and interests of
Participant under this Award, (ii) the Baseline Price and the Price Per Share
Goals set forth on Exhibit B shall be equitably adjusted in the sole discretion
of the Administrator in order to preserve the material economic and other
material rights and interests of Participant under this Award and (iii) such
PSUs shall remain outstanding and eligible to vest on the applicable Vesting
Date(s) based on the achievement of the Price Per Share Goals (as may be
adjusted) or as set forth in Section 2.3 and, with respect to any subsequent
Change in Control, Section 2.2.
(d)    Notwithstanding anything to the contrary contained in Section 8(d) of the
Plan, if, following the application of Sections 2.2(a) and 2.2(b), any PSUs
remain outstanding and unvested after the Change in Control occurs, and such
PSUs are not Assumed, then such PSUs automatically will be forfeited and
terminated as of immediately prior to such Change in Control without
consideration therefor.
2.3    Termination of Employment.
(a)    If Participant experiences a Qualifying Termination during the
Performance Period, then one-third of the total number of PSUs originally
granted (as such number may be adjusted for stock dividends, etc.) shall vest as
of such termination of employment. Any PSUs that, after application of the
preceding sentence, remain unvested as of the date of such Qualifying
Termination shall remain outstanding and eligible to vest on the applicable
Vesting Date(s) based on the achievement of the Price Per Share Goals set forth
on Exhibit B (as may be adjusted pursuant to Section 2.2(c)) or pursuant to
Section 2.2(a) or (b), as applicable. Such PSUs shall remain outstanding and
eligible to vest until the earlier to occur of (i) the Expiration Date and (ii)
the six-month anniversary of such termination of employment (such earlier date,
the “Qualifying Termination End Date”). Notwithstanding the generality of the
foregoing, in the event that a Price Per Share Goal was achieved prior to a
Qualifying Termination, no additional PSUs shall become vested with respect to
such Price Per Share Goal pursuant to the preceding sentence if such Price Per
Share Goal again is achieved during the period between and (including) the date
of the Qualifying Termination and the Qualifying Termination End Date. To the
extent any PSUs have not become vested on or prior to the Qualifying Termination
End Date, such PSUs automatically will be forfeited and terminated as of the
Qualifying Termination End Date without consideration therefor.
(b)    If Participant experiences a termination of employment due to
Participant’s death during the Performance Period, then any PSUs that remain
outstanding and unvested as of such termination of employment shall vest in
full.
(c)    If Participant experiences a termination of employment due to
Participant’s Disability during the Performance Period, then any PSUs that
remain outstanding and unvested as of such termination of employment shall
remain outstanding and eligible to vest on the applicable Vesting Date(s) based
on the achievement of the Price Per Share Goals set forth on Exhibit B (as may
be adjusted pursuant to Section 2.2(c)) or pursuant to Section 2.2(a) or (b), as
applicable. Such PSUs shall remain outstanding and eligible to vest until the
earlier to occur of (i) the Expiration Date and (ii) the later to occur of (x)
the one-year anniversary of such termination of employment and (y) the four-year
anniversary of the Grant Date (such earlier date, the “Disability End Date”).
Notwithstanding the generality of the foregoing, in the event that a Price Per
Share Goal was achieved prior to the termination of employment due to
Disability, no additional PSUs shall become vested with respect to such Price
Per Share Goal pursuant to the preceding sentence if such Price Per Share Goal
again is achieved during the period between (and including) the termination date
and the Disability End Date. To the extent any PSUs have not become vested on or
prior


A-4

--------------------------------------------------------------------------------




to the Disability End Date, such PSUs automatically will be forfeited and
terminated as of the Disability End Date without consideration therefor.
(d)    The treatment set forth in each of Sections 2.3(a), (b) and (c) is
subject to and conditioned upon Participant’s (or Participant’s estate’s) timely
execution, delivery and non-revocation of a general release of claims in the
form attached hereto as Exhibit D (the “Release”). The Release shall be
delivered to Participant (or Participant’s estate’s) within five business days
following the termination of employment, and Participant shall have 21 days
thereafter (or 45 days, if necessary to comply with Applicable Law) to execute
and deliver the Release to the Company. The Company may update the Release
attached hereto to the extent necessary to reflect changes in law but without
increasing the scope of the Release. In no event shall any covenant or
obligation on the part of Participant be added to the Release.
(e)    If Participant experiences a termination of employment for any reason
other than a Qualifying Termination and other than due to Participant’s death or
Disability, all PSUs that have not become vested on or prior to the date of such
termination of employment automatically will be forfeited and terminated as of
the termination date without consideration therefor.
2.4    Settlement.
(a)    PSUs will be paid in Shares within 15 days after the vesting of the
applicable PSU (or, with respect to PSUs that become vested upon a termination
of employment, within five days following the effective date of the Release);
provided, however, that in the event that the Administrator reasonably
determines in good faith that the Company (after expending commercially
reasonable best efforts) shall not be able to effectuate a Net Settlement (as
defined below) with respect to some or all of such PSUs due to insufficient cash
at the Company, Participant agrees to cooperate in good faith with the Company
to determine a mutually agreeable new payment date for any PSUs for which Net
Settlement will not apply. Notwithstanding the foregoing, if the vesting and
payment of a PSU is subject to execution of the Release, and such Release may be
executed and/or revoked in a calendar year following the calendar year in which
the payment event occurs, the payment shall be made in the calendar year in
which the release revocation period ends, to the extent necessary to comply with
Section 409A. In no event shall Shares be paid later than March 15 of the
calendar year following the year in which the PSUs vest.
(b)    Notwithstanding the foregoing, the Company may delay any payment under
this Agreement that the Company reasonably determines would violate Applicable
Law until the earliest date the Company reasonably determines the making of the
payment will not cause such a violation (in accordance with Treasury Regulations
Section 1.409A-2(b)(7)(ii)); provided the Company reasonably believes the delay
will not result in the imposition of excise taxes under Section 409A.
ARTICLE III.
TAXATION AND TAX WITHHOLDING
3.1    Representation. Participant represents to the Company that Participant
has reviewed with Participant’s own tax advisors the tax consequences of this
award of PSUs (the “Award”) and the transactions contemplated by the Grant
Notice and this Agreement. Participant is relying solely on such advisors and
not on any statements or representations of the Company or any of its agents.
3.2    Tax Withholding.
(a)    The Company shall withhold, or cause to be withheld, Shares otherwise
vesting or issuable under this Award in satisfaction of any applicable tax
withholding obligations (a “Net Settlement”). The number of Shares which may be
so withheld or surrendered shall be limited to the number of Shares


A-5

--------------------------------------------------------------------------------




which have a fair market value on the date of withholding no greater than the
aggregate amount of such liabilities based on the maximum individual statutory
withholding rates in Participant’s applicable jurisdictions for federal, state,
local and foreign income tax and payroll tax purposes that are applicable to
such taxable income. Notwithstanding the foregoing, if, with respect to the
vesting of a PSU, the Administrator reasonably and in good faith determines that
the Company (after expending commercially reasonable best efforts) is not able
to fully satisfy the applicable tax withholding obligations by means of a Net
Settlement due to insufficient cash at the Company, then to the extent a Net
Settlement is unavailable, the Company shall instruct its designated broker to
sell such number of Shares issuable under this Award as is necessary to satisfy
the remaining tax withholding obligations (for the Shares for which Net
Settlement will not apply), and such broker shall remit cash proceeds of such
sale to the Company sufficient to satisfy such tax withholding obligations.
(b)    Participant acknowledges that Participant is ultimately liable and
responsible for all taxes owed in connection with the PSUs, regardless of any
action the Company or any Affiliate takes with respect to any tax withholding
obligations that arise in connection with the PSUs. Neither the Company nor any
Affiliate makes any representation or undertaking regarding the treatment of any
tax withholding in connection with the awarding, vesting or payment of the PSUs
or the subsequent sale of Shares. The Company and the Affiliates do not commit
and are under no obligation to structure the PSUs to reduce or eliminate
Participant’s tax liability.
ARTICLE IV.
OTHER PROVISIONS
4.1    Adjustments. Participant acknowledges that the PSUs, the Shares subject
to the PSUs and the Baseline Price and Price Per Share Goals are subject to
adjustment, modification and/or termination in certain events as provided in
this Agreement and the Plan. Notwithstanding any contrary provision of the Grant
Notice, the Plan or the Agreement, the Administrator’s actions in making such
adjustments, including (without limitation) under Sections 3(a) and 8(a) - (c)
or 8(g) of the Plan and Section 4.10 of the Agreement with respect to this Award
at all times shall be intended to preserve the material economic and other
material rights and interests of Participant under this Award. Further, for the
avoidance of doubt and without limiting the foregoing in this Section, the
Baseline Price and Price Per Share Goals will be adjusted, in such manner to the
extent necessary as is equitable, as determined by the Administrator in good
faith, in order to prevent dilution or enlargement of the benefits or potential
benefits intended to be made available under the PSUs, upon any dividend or
other distribution affecting the Common Stock, whether ordinary or extraordinary
and whether in the form of cash, stock, other securities, or other property, or
upon any other event described in Section 8(b) of the Plan. For the avoidance of
doubt, the occurrence of any event described in the foregoing sentence
(including as described in Section 8(b) of the Plan, but excluding the issuance
of compensatory equity awards granted to a member of the Board, an employee
and/or a consultant, in each case, in the ordinary course of business and solely
with respect to services provided to the Company or any of its Affiliates, and
further excluding the issuance of any shares of Common Stock with respect to the
vesting, exercise and/or settlement of any such compensatory equity awards)
shall require the Administrator, acting reasonably and in good faith, to
determine if an adjustment is necessary or appropriate to prevent the dilution
or enlargement of the benefits or potential benefits or material rights intended
to be made available under the PSUs, and such adjustment (if any) shall be made
by the Administrator in an equitable manner, acting reasonably and in good
faith. For purposes of the foregoing sentence, (i) a “consultant” shall mean any
consultant or advisor of the Company or any Affiliate who qualifies as a
consultant or advisor under the applicable rules of Form S-8 Registration
Statement and (ii) if Participant believes that a compensatory equity award is
granted outside the ordinary course of business, Participant must raise the
issue with the Administrator within 60 days following Participant acquiring
knowledge of such award.


A-6

--------------------------------------------------------------------------------




4.2    Company Representations. As of the Grant Date, the number of Shares
available for issuance under the Plan is equal to or exceeds the aggregate
number of Shares issuable hereunder and under the PSU award granted to [Helmy
Eltoukhy / AmirAli Talasaz] on even date herewith. The Company shall use its
reasonable best efforts to maintain the effectiveness of one or more
registration statement(s) on Form S-8 covering the Shares issuable hereunder for
so long as the Award remains outstanding.
4.3    Notices. Any notice to be given under the terms of this Agreement to the
Company must be in writing and addressed to the Company in care of the Company’s
Secretary at the Company’s principal office or the Secretary’s then-current
email address or facsimile number. Any notice to be given under the terms of
this Agreement to Participant must be in writing and addressed to Participant at
Participant’s last known mailing address, email address or facsimile number in
the Company’s personnel files. By a notice given pursuant to this Section,
either party may designate a different address for notices to be given to that
party. Any notice will be deemed duly given when actually received, when sent by
email, when sent by certified mail (return receipt requested) and deposited with
postage prepaid in a post office or branch post office regularly maintained by
the United States Postal Service, when delivered by a nationally recognized
express shipping company or upon receipt of a facsimile transmission
confirmation.
4.4    Transferability. Without limiting the generality of any other provision
in this Agreement, the PSUs shall be subject to the restrictions on
transferability set forth in Section 9(a) of the Plan. In addition,
notwithstanding anything to the contrary contained herein, Participant shall
not, without the consent of the Administrator (which shall not be unreasonably
withheld), sell, pledge, assign, hypothecate, transfer or otherwise dispose of
(collectively, “Transfer”) any Shares delivered under this Agreement prior to
the applicable dates set forth in Exhibit C (the “Post-Vesting Transfer
Restrictions”). Notwithstanding the foregoing, the Post-Vesting Transfer
Restrictions shall not apply to (i) any Transfer of Shares to the Company, (ii)
any Transfer in satisfaction of any tax withholding obligations with respect to
the PSUs, (iii) any Transfer following Participant’s termination of employment
due to death or Disability, including without limitation by will or pursuant to
the laws of descent and distribution, or due to a Qualifying Termination that
occurs following a Change in Control, (iv) subject to the consent of the
Administrator (which shall not be unreasonably withheld), any Transfer of the
Shares to an estate planning vehicle of Participant or (v) any Transfer upon the
occurrence of, and in connection with, a Change in Control (or such earlier time
as is necessary in order for Participant to participate in such Change in
Control transaction with respect to the Shares and receive the consideration
payable with respect thereto in connection with such Change in Control). If any
Shares are Transferred to an estate planning vehicle of Participant in
accordance with the foregoing sentence, then the Shares shall continue to be
subject to all terms and conditions set forth herein (including with respect to
the Post-Vesting Transfer Restrictions) and Participant and the transferee shall
execute any documents reasonably requested by the Administrator to (x) confirm
the status of the transferee as an estate planning vehicle of Participant, (y)
satisfy any requirements for the Transfer under Applicable Law and (z) evidence
such Transfer.
4.5    Clawback. Notwithstanding Section 10(m) of the Plan, the Award and the
Shares issuable hereunder shall be subject to any clawback or recoupment policy
in effect on the Grant Date or as may be adopted or maintained by the Company to
the limited extent required in order to comply with Applicable Law, including
the Dodd-Frank Wall Street Reform and Consumer Protection Act and any rules or
regulations promulgated thereunder. The Company and Participant acknowledge that
neither this Section 4.5 nor Section 10(m) of the Plan are intended to limit any
clawback and/or disgorgement of the Award and/or the Shares issuable hereunder
pursuant to Section 304 of the Sarbanes-Oxley Act of 2002. For the avoidance of
doubt, this Award shall not be subject to any clawback policy (or portion
thereof) adopted after the Grant Date to the extent that it exceeds the minimum
requirements of any Applicable Law with which the Company is required to comply.


A-7

--------------------------------------------------------------------------------




4.6    Titles. Titles are provided herein for convenience only and are not to
serve as a basis for interpretation or construction of this Agreement.
4.7    Conformity to Securities Laws. Participant acknowledges that the Plan,
the Grant Notice and this Agreement are intended to conform to the extent
necessary with all Applicable Laws and, to the extent Applicable Laws permit,
will be deemed amended as necessary to conform to Applicable Laws.
4.8    Successors and Assigns. The Company may assign any of its rights under
this Agreement to any successor or, in connection with any transaction or event
described in Section 8(b) of the Plan, a Parent that is the issuer of the shares
underlying the PSUs, and this Agreement will inure to the benefit of such Parent
Affiliate or successor. Subject to the restrictions on transfer set forth in
this Agreement or the Plan, this Agreement will be binding upon and inure to the
benefit of the heirs, legatees, legal representatives, successors and assigns of
the parties hereto.
4.9    Limitations Applicable to Section 16 Persons. Notwithstanding any other
provision of the Plan or this Agreement, if Participant is subject to Section 16
of the Exchange Act, the Plan, the Grant Notice, this Agreement, and the PSUs
will be subject to any additional limitations set forth in any applicable
exemptive rule under Section 16 of the Exchange Act (including any amendment to
Rule 16b-3) that are requirements for the application of such exemptive rule. To
the extent Applicable Laws permit, this Agreement will be deemed amended as
necessary to conform to such applicable exemptive rule.
4.10    Entire Agreement; Amendment. The Plan, the Grant Notice and this
Agreement (including any exhibit hereto) constitute the entire agreement of the
parties and supersede in their entirety all prior undertakings and agreements of
the Company and Participant with respect to the subject matter hereof. To the
extent permitted by the Plan, this Agreement may be wholly or partially amended
or otherwise modified, suspended or terminated at any time or from time to time
by the Administrator or the Board; provided, however, that no amendment,
modification, suspension or termination of this Agreement shall materially and
adversely affect the PSUs without the prior written consent of Participant.
4.11    Agreement Severable. In the event that any provision of the Grant Notice
or this Agreement is held illegal or invalid, the provision will be severable
from, and the illegality or invalidity of the provision will not be construed to
have any effect on, the remaining provisions of the Grant Notice or this
Agreement.
4.12    Limitation on Participant’s Rights. Participation in the Plan confers no
rights or interests other than as herein provided. This Agreement creates only a
contractual obligation on the part of the Company as to amounts payable and may
not be construed as creating a trust. Neither the Plan nor any underlying
program, in and of itself, has any assets. Participant will have only the rights
of a general unsecured creditor of the Company with respect to amounts credited
and benefits payable, if any, with respect to the PSUs, and rights no greater
than the right to receive cash or the Shares as a general unsecured creditor
with respect to the PSUs, as and when settled pursuant to the terms of this
Agreement.
4.13    Not a Contract of Employment. Nothing in the Plan, the Grant Notice or
this Agreement confers upon Participant any right to continue in the employ or
service of the Company or any Affiliate or interferes with or restricts in any
way the rights of the Company and its Affiliates, which rights are hereby
expressly reserved, to discharge or terminate the services of Participant at any
time for any reason whatsoever, with or without cause, except to the extent
expressly provided otherwise in a written agreement between the Company or an
Affiliate and Participant.
4.14    Counterparts. The Grant Notice may be executed in one or more
counterparts, including by way of any electronic signature, subject to
Applicable Law, each of which will be deemed an original and all of which
together will constitute one instrument.


A-8

--------------------------------------------------------------------------------




* * * * *


A-9

--------------------------------------------------------------------------------





EXHIBIT B
VESTING SCHEDULE
The PSUs will be eligible to vest on each of three potential Vesting Dates
during the Performance Period based on the achievement of the Price Per Share
Goals set forth in the table below or such other Vesting Dates as specified in
Sections 2.2 and 2.3 of the Agreement; provided that, except as set forth in
Section 2.2 and 2.3 of the Agreement, Participant has been in continued
employment with the Company or its Affiliates from the Grant Date through the
applicable Vesting Date.
Price Per Share Goal
Number of PSUs that Vest
$120 per Share
565,192
$150 per Share
565,191 (the “Second Tranche PSUs”)
$200 per Share
565,191 (the “Third Tranche PSUs”)

For the avoidance of doubt, each Price Per Share Goal may be achieved only once
during the Performance Period and more than one Price Per Share Goal may be
achieved on a particular date. For example, if the first Price Per Share Goal of
$120 per Share is determined by the Administrator to have been satisfied on
January 1, 2021, the Price Per Share thereafter drops below such level and again
reaches $120 per Share during the thirty consecutive calendar day period ending
June 30, 2021, no additional PSUs shall vest as a result of reaching the same
Price Per Share Goal for a second time. In no event may more than 1,695,574 PSUs
vest pursuant to this Award.
“CIC Price” means the fair market value of the per Share consideration received
by the Company’s stockholders in such Change in Control (valued as of the date
of the Change in Control). Notwithstanding the foregoing, in the event that
consideration is not received by the Company’s stockholders in a Change in
Control (for example, pursuant to the Company’s sale of new shares of its
capital stock under Section 11(h)(iii) of the Plan), the CIC Price shall be the
per Share consideration paid by the person or persons acting as the acquirer(s)
in such Change in Control (valued as of the date of the Change in Control).
“Performance Period” means the period beginning on the Grant Date and ending on
the Expiration Date.
“Price Per Share” means the Fair Market Value of a share of Common Stock;
provided, however, that for purposes of determining whether any PSUs become
vested in connection with a Change in Control during the Performance Period,
then the Price Per Share shall mean the CIC Price.
“Price Per Share Goal” means a target Price Per Share as set forth in the table
above, and that has been maintained for any 30 consecutive calendar day period
during the Performance Period; provided, however, that for purposes of
determining whether any PSUs become vested in connection with a Change in
Control during the Performance Period, the Price Per Share Goal shall be
evaluated, without regard to such 30 consecutive calendar day requirement, as
compared to the CIC Price.


B-1

--------------------------------------------------------------------------------




“Vesting Date” means the first date occurring during the Performance Period in
which a Price Per Share Goal is achieved, subject to certification by the
Administrator that the applicable Price Per Share Goal has been achieved
(provided that no such certification shall be required in the event one or more
Price Per Share Goals are achieved as a result of the occurrence of a Change in
Control). In the event a PSU vests upon a Change in Control or upon a Qualifying
Termination or termination of employment due to death, the “Vesting Date” shall
mean the date of such Change in Control, Qualifying Termination or termination
of employment due to death, as applicable.
Examples:
1.    General. The Fair Market Value of a share of Common Stock exceeds $120
starting on June 1, 2020 and remains in excess of $120 through and including
June 30, 2020. The PSUs eligible to vest in accordance with the achievement of
such Price Per Share Goal (565,192 PSUs) shall vest as of June 30, 2020, subject
to certification by the Administrator.
2.    Change in Control; No Prior Achievement of Price Per Share Goal. In
connection with a Change in Control, the CIC Price equals $130 per Share. No
PSUs have vested prior to the Change in Control. The number of PSUs that become
vested in connection with the Change in Control shall equal 847,788 PSUs (which
equals 565,192 PSUs that vest based on the achievement of the first Price Per
Share Goal and 282,596 PSUs that vest (as set forth in the table in Section
2.2(b)). For the avoidance of doubt, any PSUs that are Assumed in the Change in
Control and that do not vest under the preceding sentence (and are not otherwise
vested as of the Change in Control) would remain eligible to vest in the future
pursuant to the terms of this Agreement.
3.    Change in Control; Prior Achievement of Price Per Share Goal. In
connection with the first Change in Control to occur after the Grant Date, the
CIC Price equals $130 per Share. Prior to the Change in Control, the first Price
Per Share Goal ($120 per Share) was achieved and 565,192 PSUs previously vested.
The number of PSUs that become vested in connection with the Change in Control
shall equal 282,596 PSUs (as set forth in the table in Section 2.2(b)). For the
avoidance of doubt, any PSUs that are Assumed in the Change in Control and that
do not vest under the preceding sentence (and are not otherwise vested as of the
Change in Control) would remain eligible to vest in the future pursuant to the
terms of this Agreement.


















B-2

--------------------------------------------------------------------------------





EXHIBIT C
TRANSFERABILITY SCHEDULE
The Post-Vesting Transfer Restrictions under Section 4.3 of this Agreement shall
lapse on the Post-Vesting Transfer Restrictions Lapse Date, as set forth in the
table below.
Period in Which the Vesting Date Occurs with Respect to a PSU
Post-Vesting Transfer Restrictions Lapse Date with Respect to such PSU
Period beginning on the Grant Date and ending on the three-year anniversary of
the Grant Date
One-year anniversary of the applicable Vesting Date
Period beginning on the first day following the three-year anniversary of the
Grant Date and ending on the four-year anniversary of the Grant Date
On the later of: (i) the four-year anniversary of the Grant Date and (ii) the
six-month anniversary of the applicable Vesting Date
Period beginning on the first day following the four-year anniversary of the
Grant Date and ending on the Expiration Date
On the six-month anniversary of the applicable Vesting Date



C-1

--------------------------------------------------------------------------------





EXHIBIT D
GENERAL RELEASE
1.    Release. For valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the undersigned does hereby release and forever discharge
the “Releasees” hereunder, consisting of Guardant Health, Inc. (the “Company”),
and the Company’s subsidiaries, affiliates, successors, assigns, agents,
directors, officers, employees, representatives, lawyers, insurers, and all
persons acting by, through, under or in concert with them, or any of them, of
and from any and all manner of action or actions, cause or causes of action, in
law or in equity, suits, debts, liens, contracts, agreements, promises,
liability, claims, demands, damages, losses, costs, attorneys’ fees or expenses,
of any nature whatsoever, known or unknown, fixed or contingent (hereinafter
called “Claims”), which the undersigned now has or may hereafter have against
the Releasees, or any of them, arising from, based upon or relating to the
undersigned’s employment or termination of that employment from the beginning of
the undersigned’s employment with the Company, or by reason of any other matter,
cause or thing whatsoever, in each case, to the date hereof.  The Claims
released herein include, without limiting the generality of the foregoing, any
Claims with respect to any alleged breach of any express or implied contract of
employment; any alleged torts or other alleged legal restrictions on Releasees’
right to terminate the employment of the undersigned; and any alleged violation
of any federal, state or local statute or ordinance including, without
limitation, Title VII of the Civil Rights Act of 1964, the Age Discrimination In
Employment Act (“ADEA”), the Americans With Disabilities Act.
2.    Claims Not Released. Notwithstanding the foregoing, this general release
(the “Release”) shall not operate to release any rights or claims of the
undersigned (i) to payments or benefits under that certain Performance-Based
Restricted Stock Unit Grant Notice and Award Agreement dated as of May 26, 2020,
between the Company and the undersigned, with respect to the payments and
benefits provided in exchange for this Release or that previously vested but
remain unpaid [or to payments and benefits provided under the Company’s
Executive Severance Plan in exchange for this Release]1, (ii) to payments or
benefits under any other equity award agreement between the undersigned and the
Company, (iii) to accrued or vested benefits the undersigned may have, if any,
as of the date hereof under any applicable plan, policy, practice, program,
contract or agreement with the Company, (iv) to any Claims, including claims for
indemnification and/or advancement of expenses arising under any indemnification
agreement between the undersigned and the Company or under the bylaws,
certificate of incorporation or other similar governing document of the Company,
(v) to any Claims which cannot be waived by an employee under applicable law,
(vi) with respect to the undersigned’s right to communicate directly with,
cooperate with, or provide information to, any federal, state or local
government regulator, or (vii) as a shareholder or similar of the Company or any
affiliate.
3.    Unknown Claims.
THE UNDERSIGNED ACKNOWLEDGES THAT THE UNDERSIGNED HAS BEEN ADVISED BY LEGAL
COUNSEL AND IS FAMILIAR WITH THE PROVISIONS OF CALIFORNIA CIVIL CODE SECTION
1542, WHICH PROVIDES AS FOLLOWS:




_______________________
1 
Include if applicable.



D-1

--------------------------------------------------------------------------------




“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS THAT THE CREDITOR OR RELEASING
PARTY DOES NOT KNOW OR SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF
EXECUTING THE RELEASE AND THAT, IF KNOWN BY HIM OR HER, WOULD HAVE MATERIALLY
AFFECTED HIS OR HER SETTLEMENT WITH THE DEBTOR OR RELEASED PARTY.”
THE UNDERSIGNED, BEING AWARE OF SAID CODE SECTION, HEREBY EXPRESSLY WAIVES ANY
RIGHTS THE UNDERSIGNED MAY HAVE THEREUNDER, AS WELL AS UNDER ANY OTHER STATUTES
OR COMMON LAW PRINCIPLES OF SIMILAR EFFECT.
4.    Exceptions. Notwithstanding anything in this Release to the contrary,
nothing contained in this Release shall prohibit the undersigned from (i) filing
a charge with, reporting possible violations of federal law or regulation to,
participating in any investigation by, or cooperating with any governmental
agency or entity or making other disclosures that are protected under the
whistleblower provisions of applicable law or regulation and/or (ii)
communicating directly with, cooperating with, or providing information
(including trade secrets) in confidence to, any federal, state or local
government agency or commission (including, but not limited to, the U.S.
Securities and Exchange Commission, the U.S. Commodity Futures Trading
Commission, or the U.S. Department of Justice) for the purpose of reporting or
investigating a suspected violation of law, or from providing trade secret
information to the undersigned’s attorney or in a sealed complaint or other
document filed in a lawsuit or other governmental proceeding. Pursuant to 18 USC
Section 1833(b), the undersigned will not be held criminally or civilly liable
under any federal or state trade secret law for the disclosure of a trade secret
that is made: (x) in confidence to a federal, state, or local government
official, either directly or indirectly, or to an attorney, and solely for the
purpose of reporting or investigating a suspected violation of law; or (y) in a
complaint or other document filed in a lawsuit or other proceeding, if such
filing is made under seal.
5.    Representations. The undersigned represents and warrants that there has
been no assignment or other transfer of any interest in any Claim which the
undersigned may have against Releasees, or any of them.
6.    No Action. The undersigned agrees that if the undersigned hereafter
commences any suit arising out of, based upon, or relating to any of the Claims
released hereunder or in any manner asserts against Releasees, or any of them,
any of the Claims released hereunder, unless such suit or Claim constitutes a
legal action by the undersigned challenging or seeking a determination in good
faith of the validity of the waiver herein under the ADEA or the Older Worker’s
Benefit Protection Act and the Age Discrimination in Employment Act (“OWBPA”),
if applicable, then the undersigned agrees that the Releasees may recover costs
incurred by the Releasees in defending or otherwise responding to said suit or
Claim, the Company may cease providing the consideration provided to the
undersigned under this Release and/or the Releasees may obtain damages, except
as provided by law.
7.    No Admission. The undersigned further understands and agrees that neither
the payment of any sum of money nor the execution of this Release shall
constitute or be construed as an admission of any liability whatsoever by the
Releasees, or any of them.
8.    OWBPA. The undersigned agrees and acknowledges that this Release
constitutes a knowing and voluntary waiver and release of all Claims the
undersigned has or may have against the Company and/or any of the Releasees as
set forth herein, including, but not limited to, all Claims arising under the
OWBPA. In accordance with the Older Worker’s Benefit Protection Act, the
undersigned is hereby advised as follows:


D-2

--------------------------------------------------------------------------------




(i)
the undersigned has read the terms of this Release, and understands its terms
and effects, including the fact that the undersigned agreed to release and
forever discharge the Company and each of the Releasees, from any Claims
released in this Release;

(ii)
the undersigned understands that, by entering into this Release, the undersigned
does not waive any Claims that may arise after the date of the undersigned’s
execution of this Release, including without limitation any rights or claims
that the undersigned may have to secure enforcement of the terms and conditions
of this Release;

(iii)
the undersigned has signed this Release voluntarily and knowingly in exchange
for the consideration described in this Release, which the undersigned
acknowledges is adequate and satisfactory to the undersigned and which the
undersigned acknowledges is in addition to any other benefits to which the
undersigned is otherwise entitled;

(iv)
the Company advises the undersigned to consult with an attorney prior to
executing this Release;

(v)
the undersigned has been given at least [21]2 days in which to review and
consider this Release [and the accompanying OWBPA-required exhibits]3. To the
extent that the undersigned chooses to sign this Release prior to the expiration
of such period, the undersigned acknowledges that the undersigned has done so
voluntarily, had sufficient time to consider the Release, to consult with
counsel and that the undersigned does not desire additional time and hereby
waives the remainder of the [21]-day period; and

(vi)
the undersigned may revoke this Release within seven days from the date the
undersigned signs this Release and this Release will become effective upon the
expiration of that revocation period. If the undersigned revokes this Release
during such seven-day period, this Release will be null and void and of no force
or effect on either the Company or the undersigned and the undersigned will not
be entitled to any of the payments or benefits which are expressly conditioned
upon the execution and non-revocation of this Release. Any revocation must be in
writing and sent to [name], via electronic mail at [email address], on or before
5:00 p.m. Pacific time on the seventh day after this Release is executed by the
undersigned.

9.    Governing Law. This Release is deemed made and entered into in the State
of California, and in all respects shall be interpreted, enforced and governed
under the internal laws of the State of California, to the extent not preempted
by federal law.
IN WITNESS WHEREOF, the undersigned has executed this Release this ____ day of
___________, ____.
 
[Helmy Eltoukhy / AmirAli Talasaz]

_______________________
2    Refer to 45 days in a group termination.
3    To be included in a group termination.


D-3